DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 25 June 2021 and 27 July 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 & 5-7 & 12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Mheidle (US 2012/0021192 A1).
As related to independent claim 1, Mheidle teaches an ink jet ink set for textile printing comprising a cyan ink, a magenta ink, a yellow ink, a black ink, and one or more selected from a first ink, a second ink, and a third ink [i.e. Orange, Blue, Violet, Green, etc.], wherein all inks constituting the ink jet ink set for textile printing contain a sublimation dye, respectively (Mheidle – Page 2, Paragraphs 14-20 and Page 5, Paragraphs 48-49), the first ink has, on a textile printed material after textile printing, a hue angle <H° defined in a CIELAB color space in a range of 295° or more and 310° or less, and a lightness L* defined in a CIELAB color space in a range of 5 or more and 25 or less [i.e. Violet] (Mheidle – Page 2, Paragraphs 14-20 and Page 5, Paragraphs 48-49), the second ink has, on a textile printed material after textile printing, a hue angle <H° defined in a CIELAB color space in a range of 130° or more and 180° or less, and a lightness L* defined in a CIELAB color space in a range of 15 or more and 30 or less  [i.e. Green] (Mheidle – Page 2, Paragraphs 14-20 and Page 5, Paragraphs 48-49), and the third ink has, on a textile printed material after textile printing, a hue angle <H° defined in a CIELAB color space in a range of 0° or more and 45° or less, and a lightness L* defined in a CIELAB color space in a range of 15 or more and 30 or less [i.e. Orange] (Mheidle – Page 2, Paragraphs 14-20 and Page 5, Paragraphs 48-49).
As related to dependent claim 2, Mheidle teaches as the sublimation dye, the first ink contains one or more selected from C. I. Disperse Blue 72, C. I. Disperse Blue 359, C. I. Disperse Blue 360, C. I. Solvent Violet 13, and C. I. Disperse Violet 28, and one or more selected from C. I. Disperse Yellow 54, C. I. Disperse Yellow 232, C. I. Solvent Yellow 145, C. I. Disperse Orange 25, C. I. Solvent Orange 60, and Cc. I. Disperse Brown 27 (Mheidle – Page 3, Paragraph 23 and Page 5, Paragraphs 48-49). 
As related to dependent claim 3, Mheidle teaches a total content of the sublimation dye contained in the first ink is 3% by mass or more and 8% by mass or less with respect to a total mass of the first ink (Mheidle – Page 2, Paragraph 16; Page 5, Paragraphs 48-49 and Page 4, Paragraphs 36 & 38).
As related to dependent claim 5, Mheidle teaches a total content of the sublimation dye contained in the first ink is 3% by mass or more and 10% by mass or less with respect to a total mass of the second ink (Mheidle – Page 2, Paragraph 16; Page 5, Paragraphs 48-49; and Page 4, Paragraphs 36 & 38).
As related to dependent claim 6, Mheidle teaches as the sublimation dye, the third ink contains one or more selected from C. I. Disperse Blue 72, C. I. Disperse Blue 359, C. I. Disperse Blue 360, C. I. Solvent Violet 13, and C. I. Disperse Violet 28, and one or more selected from C. I. Disperse Red 60, C. I. Disperse Red 154, C. I. Disperse Red 191, C. I. Disperse Brown 27, C. I. Disperse Orange 25, and C. I. Solvent Orange 60. (Mheidle – Page 3, Paragraph 23 and Page 5, Paragraphs 48-49). 
As related to dependent claim 7, Mheidle teaches a total content of the sublimation dye contained in the first ink is 3% by mass or more and 10% by mass or less with respect to a total mass of the third ink (Mheidle – Page 2, Paragraph 16; Page 5, Paragraphs 48-49; and Page 4, Paragraphs 36 & 38).
As related to dependent claim 12, Mheidle teaches an ink jet recording method comprising ejecting the ink jet ink set for textile printing by an ink jet method and performing recording on a recording target medium (Mheidle – Page 1, Paragraphs 2-13 and Page 5, Paragraphs 49 & 52).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 & 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mheidle (US 2012/0021192 A1) in view of Oura et al. (US 2015/0116418 A1).
As related to dependent claim 4, Mheidle teaches as the sublimation dye, the second ink contains one or more selected from C. I. Disperse Blue 72, C. I. Disperse Blue 359, C. I. Disperse Blue 360, C. I. Solvent Violet 13, and C. I. Disperse Violet 28 (Mheidle – Page 3, Paragraph 23 and Page 5, Paragraphs 48-49), but does not specifically teach the “Yellows.”  However, Oura et al. teaches a sublimating dye ink for ink jet recording on cloth or textile (Oura et al. – Page 1, Paragraph 2 and Page 5, Paragraph 57)  and teaches multiple colors of inks wherein the dyes include and one or more selected from C. I. Disperse Yellow 54, C. I. Disperse Yellow 232, and C. I. Solvent Yellow 145 (Oura et al. – Page 3, Paragraphs 32-35).  It would have been obvious to one of ordinary skill in the art at the time of filing to recognize all of the available colorants for use in sublimating dye and therefore modify Mheidle with Oura et al. to include the list of colorants as taught by Oura et al. in an effort to provide a sublimating ink that produces high-quality recorded images with a high print density including quick drying and fixation of the ink (Oura et al. – Page 1, Paragraph 2).
As related to dependent claim 8, the combination of Mheidle and Oura et al. remains for the reasons indicated above and continues to teach all the inks constituting the ink jet ink set for textile printing contain an anionic dispersant, glycerin, glycols, and a surfactant (Mheidle – Page 3, Paragraph 29 – Page 4, Paragraph 34 & Example D and Oura et al. – Page 1, Paragraph 6; Page 2, Paragraph 7; and Page 4, Paragraph 43).
As related to further dependent claim 9, the combination of Mheidle and Oura et al. remains as applied above and continues to teach the anionic dispersant is a naphthalene sulfonic acid condensate or a sodium lignin sulfonate (Mheidle – Page 3, Paragraph 25 and Oura et al. Page 1, Paragraph 6).
As related to further dependent claim 10, the combination of Mheidle and Oura et al. remains as applied above and continues to teach the surfactant is one or more selected from an acetylene glycol-based surfactant and a silicon-based surfactant (Mheidle – Page 4, Paragraph 31 and Oura et al. – Page 2, Paragraph 7).
As related to further dependent claim 11, the combination of Mheidle and Oura et al. remains as applied above and continues to teach a content of the surfactant is in a range of 0.1% by mass or more and 2.0% by mass or less with respect to a total mass of the ink (Mheidle – Page 6, Paragraph 60 & Example D and Oura et al. – Page 4, Paragraphs 38-39).
Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mheidle (US 2012/0021192 A1) in view of Iwamuro et al. (US 2014/0063148 A1) and KAKUTANI et al. (US 2014/0268241 A1).
As related to dependent claim 13, Mheidle teaches an ink jet recording apparatus (Mheidle – Page 1, Paragraph 4), but does not teach the details of the apparatus.  However, Iwamuro et al. teaches an ink jet recording apparatus comprising an ink container each containing the ink constituting the ink jet set (Iwamuro et al. – Figure 1, shown below).  Additionally, KAKUTANI et al. teaches a print apparatus comprising an ink container each containing the ink constituting the ink jet set for sublimation printing of textile/cloth with multiple tanks beyond the typical CMYK [i.e. blue, orange, red, etc.] for textile printing (KAKUTANI et al. – Page 1, Paragraph 5; Page 4, Paragraphs 47-48; Page 9, Paragraph 99; and Figure 2, Reference #71-78, shown below).  


    PNG
    media_image1.png
    568
    478
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    638
    408
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of filing to recognize the layouts and details of an ink jet recording apparatus available for use in sublimating dye and therefore modify Mheidle with Iwamuro et al. and KAKUTANI et al. to include an ink container for each ink in an effort to provide a liquid storage container for use in an ink jet printer which can be replenished due to the large amount of ink consumed by textile printing  (Iwamuro et al – Page 1, Paragraphs 5-8 and KAKUTANI et al. – Page 4, Paragraph 47).

As related to further dependent claim 14, the combination of Mheidle, Iwamuro et al., and KAKUTANI et al. remains as applied above and continues to teach the ink container includes an ink pour for replenishing an ink, and an ink container containing the first ink and an ink container containing the black ink are disposed at positions adjacent to each other (Iwamuro et al. – Page 1, Paragraph 10 and KAKUTANI et al. – Page 1, Paragraph 5; Page 4, Paragraphs 47-48; Page 9, Paragraph 99; and Figure 2, Reference #71-78, shown above).
As related to further dependent claim 15, the combination of Mheidle, Iwamuro et al., and KAKUTANI et al. remains as applied above and continues to teach the ink container includes an ink pour for replenishing an ink, and an ink container containing the first ink and an ink container containing the magenta ink are disposed at positions not adjacent to each other  (Iwamuro et al. – Page 1, Paragraph 10 and KAKUTANI et al. – Page 1, Paragraph 5; Page 4, Paragraphs 47-48; Page 9, Paragraph 99; and Figure 2, Reference #71-78, shown above and Figure 3, shown below).


    PNG
    media_image3.png
    383
    427
    media_image3.png
    Greyscale


As related to further dependent claim 16, the combination of Mheidle, Iwamuro et al., and KAKUTANI et al. remains as applied above and continues to teach the ink container includes an ink pour for replenishing an ink, and an ink container containing the second ink and an ink container containing the black ink are disposed at positions adjacent to each other (Iwamuro et al. – Page 1, Paragraph 10 and KAKUTANI et al. – Page 1, Paragraph 5; Page 4, Paragraphs 47-48; Page 9, Paragraph 99; and Figure 2, Reference #71-78, shown above).
As related to further dependent claim 17, the combination of Mheidle, Iwamuro et al., and KAKUTANI et al. remains as applied above and continues to teach the ink container includes an ink pour for replenishing an ink, and an ink container containing the second ink and an ink container containing the magenta ink are disposed at positions not adjacent to each other  (Iwamuro et al. – Page 1, Paragraph 10 and KAKUTANI et al. – Page 1, Paragraph 5; Page 4, Paragraphs 47-48; Page 9, Paragraph 99; and Figure 2, Reference #71-78, shown above and Figure 3, shown above).
As related to further dependent claim 18, the combination of Mheidle, Iwamuro et al., and KAKUTANI et al. remains as applied above and continues to teach the ink container includes an ink pour for replenishing an ink, and an ink container containing the third ink and an ink container containing the black ink are disposed at positions adjacent to each other (Iwamuro et al. – Page 1, Paragraph 10 and KAKUTANI et al. – Page 1, Paragraph 5; Page 4, Paragraphs 47-48; Page 9, Paragraph 99; and Figure 2, Reference #71-78, shown above).
As related to further dependent claim 19, the combination of Mheidle, Iwamuro et al., and KAKUTANI et al. remains as applied above and continues to teach the ink container includes an ink pour for replenishing an ink, and an ink container containing the third ink and an ink container containing the yellow ink are disposed at positions not adjacent to each other  (Iwamuro et al. – Page 1, Paragraph 10 and KAKUTANI et al. – Page 1, Paragraph 5; Page 4, Paragraphs 47-48; Page 9, Paragraph 99; and Figure 2, Reference #71-78, shown above and Figure 3, shown above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morita (US 6,398,352 B1) teaches an ink jet ink set and printer with six different ink containers, each containing refill ports.  Grandidier et al. (US 6,517,630 B1) teaches a sublimation dye with detailed results indicating lightness of <= 48.  Yamamoto et al. (US 7,959,725 B2) teaches an ink set which specifically teaches lightness of different inks and colors beyond CMYK [i.e. Red, Violet, etc.].  Pinto et al. (US 2011/0169901 A1) teaches an ink jet ink set for sublimation printing of textiles wherein the sublimation dyes have additional additives.  Ohnishi (US 9,751,333 B2) teaches sublimation dye ink jet printing on cotton fabric.  Kameshima et al. (US 10,286,657 B2) teaches an inkjet printing apparatus with multiple extra ink colors and ink container placement.  Doumaux et al. (US 11,035,075 B2) teaches sublimation dye inks for use in an inkjet printer.  Ben-Zur (US 11, 447,648 B2) teaches a process and system for printing images on textiles with sublimation dye of various lightness values.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853